IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DAVID D. WATTIE,                          : No. 196 MM 2017
                                          :
                     Petitioner           :
                                          :
                                          :
              v.                          :
                                          :
                                          :
HONORABLE JUDGE RICHARD A.                :
LEWIS, DAUPHIN COUNTY                     :
COURTHOUSE PROTHONOTARY,                  :
STEVE FARINA, SEAN M. DUFFY,              :
ESQUIRE, COUNSEL FOR MB                   :
FINANCIAL BANK AND MB FINANCIAL           :
BANK N.A., DAUPHIN COUNTY                 :
SHERIFF NICHOLAS CHIMIENTI, JR.,          :
                                          :
                     Respondents          :


                                       ORDER



PER CURIAM

       AND NOW, this 29th day of December, 2017, the Application for an Exercise of

Extraordinary Jurisdiction is DENIED. The Prothonotary is DIRECTED to strike the

name of the jurist from the caption.